Citation Nr: 1100453	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-16 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of right clavicle fracture.

2.  Entitlement to service connection, to include on a secondary 
basis, for left shoulder disability, claimed as bursitis.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1971 to July 1992.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from March 2007 and October 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The issue of entitlement to service connection for left shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right clavicle disability is not 
manifested by dislocation or nonunion of the clavicle or scapula, 
ankylosis or compensable limitation of motion, or degenerative 
changes in more than one joint or joint group.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent 
for residuals of right clavicle fracture are not met.  38 
U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.159, 4.71a, Diagnostic Codes 
5010, 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters 
dated in August 2006 and September 2008, which substantially 
complied with the notice requirements.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  The Veteran notified the RO in 
October 2006 that he had been treated at Presbyterian Hospital in 
Albuquerque, New Mexico.  The RO requested these records and was 
informed by the hospital that it had no records pertaining to the 
Veteran.  Thus, VA has satisfied its duty to assist the Veteran 
in this regard.

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Discussion

The Veteran is seeking a disability rating in excess of 10 
percent for service-connected residuals of right clavicle 
fracture.  The record reflects that the Veteran was injured in a 
motorcycle accident in service in 1982.  Service connection for 
residuals of right distal clavicle fracture was awarded effective 
August 1992, and an initial noncompensable rating was assigned.  
The rating was increased to 10 percent, effective July 2006.  The 
Veteran contends that his symptoms warrant a higher rating.  
Specifically, he reports worsening pain for which he uses pain 
medication, cortisone injections, and physical therapy.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Separate ratings can be assigned when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, the intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

In connection with the current claim, the Veteran was afforded a 
VA examination of his right clavicle in September 2008.  The 
examiner stated that he had reviewed the claims file.  On 
examination, the Veteran had active flexion in his right shoulder 
to 155 degrees with pain at 155 degrees, and passive flexion to 
170 degrees with pain at 155 degrees.  There was active abduction 
to 155 degrees and passive abduction to 160 degrees, with pain at 
155 degrees.  The Veteran had active external rotation to 75 
degrees and passive rotation to 90 degrees, with pain at 75 
degrees.  Internal rotation was to 75 degrees with active and 
passive motion, with pain at 75 degrees.  There was no additional 
loss of motion with repetition of any movements.  The examiner 
noted that there is no inflammatory arthritis or joint ankylosis, 
and the Veteran does not experience recurrent shoulder 
dislocations.  He detected crepitus, tenderness, painful 
movement, and guarding of movement.  An x-ray revealed minimal 
deformity of the distal clavicle with dystrophic calcification of 
the coracoclavicular ligament.  The examiner diagnosed right 
shoulder pain and limitation of motion secondary to calcification 
in the coracoclavicular ligament residual of the right clavicle 
fracture.  He stated that this disability causes the Veteran 
problems with lifting and carrying, as well as difficulty 
reaching due to pain.  The disability causes mild to moderate 
effects on the Veteran's daily activities and prevents him from 
playing sports.  

The Veteran submitted private treatment records dated in March 
2009, which indicate that he sought treatment for right shoulder 
pain.  He described pain with extremes of motion and with trying 
to work in overhead activities.  He stated that his pain had 
increased slowly over the past two years and had become even more 
painful in the past two months, frequently waking him up at 
night.  The Veteran denied having injections or physical therapy, 
but he did endorse using occasional medication, which helped but 
did not completely relieve his pain.  On examination, the Veteran 
had a prominent acromioclavicular joint, and there was tenderness 
in that area as well as over the biceps and over the lateral 
aspect of the acromion.  He had active flexion t o 90 degrees and 
passive flexion to 160 degrees with pain.  External rotation was 
to 70 degrees and internal rotation was to L2, with 5/5 strength 
in all motions.  X-rays showed some acromioclavicular arthrosis 
and evidence of a prior distal clavicle fracture which was 
healed.  The examiner diagnosed right shoulder impingement 
syndrome with possible rotator cuff tear.  

Rating Criteria

The Veteran's right clavicle disability is rated under DC 5203, 
which affords a 20 percent evaluation where there is dislocation 
or nonunion of the clavicle or scapula with loose movement.  A 10 
percent evaluation is warranted where there is nonunion without 
loose movement, or malunion.  In other cases, the disability is 
rated on impairment of function of a contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  The evidence does not show that 
Veteran has dislocation or nonunion of the clavicle or scapula, 
and thus he is not entitled to a rating higher than 10 percent 
under DC 5203.  

The assignment of a particular DC depends on the facts of each 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on the individual's 
medical history, current diagnosis, and demonstrated 
symptomatology.  Any change in DC by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by the 
RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that DC 5200, ankylosis of the scapulohumeral 
articulation, is inapplicable in this case as there is no medical 
evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  
Under DC 5201, limitation of motion of the arm, a 20 percent 
rating is warranted for limitation of motion of the major arm to 
the shoulder level, and a 30 percent rating is warranted for 
limitation to midway between side and shoulder, that is, to 90 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
Veteran's range of motion tests show that both his flexion and 
abduction are at least 90 degrees actually and functionally, as 
he does not report pain until 90 degrees or higher.  See 38 
C.F.R. §§ 4.40, 4.59.  Under DC 5202, other impairment of the 
humerus, a 20 percent rating is warranted for the minor arm where 
there is malunion or recurrent dislocation of a scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  As noted above, 
the Veteran has not been found to have malunion or dislocation.  
Therefore, a disability rating higher than the current 10 percent 
is not warranted under any DC specific to arm and shoulder 
disabilities. 

The Board notes that the Veteran's clavicle disability includes 
arthrosis of the acromioclavicular joint.  The Board has 
therefore considered whether a higher rating may be warranted 
under DC 5010, arthritis due to trauma.  Under DC 5010, arthritis 
is rated on the basis of limitation of motion under the 
appropriate DCs.  When the limitation of motion of a specific 
joint or joints is noncompensable under appropriate DCs, a rating 
of 10 percent is for application for each such major joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  The shoulder is 
considered a major joint.  38 C.F.R. § 4.45.  The Veteran's right 
clavicle disability is currently rated for limitation of motion 
under Diagnostic Code 5201.  The Board notes that service 
connection is in effect and separately rated for bursitis of the 
right shoulder and degenerative joint disease of the cervical 
spine, secondary to right clavicle fracture.  A separate rating 
based on the diagnosis of arthritis would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14.  

Additionally, the Board has specifically considered the guidance 
of DeLuca to determine whether an increased evaluation may be 
warranted.  While recognizing that the Veteran has subjective 
complaints of pain, there is no clinical evidence indicating a 
finding of additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, beyond that which was 
objectively shown in the examinations.  Therefore, an increased 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference with 
employability or frequent hospitalizations due to right clavicle 
disabilities.  38 C.F.R. § 3.321.  In fact, the record shows that 
the manifestations of the disorder, namely pain with consequent 
restricted ranges of motion, are precisely contemplated by the 
rating criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Consequently, referral for extraschedular consideration is not 
suggested by the record.

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for the Veteran's service-
connected right clavicle disability.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine has 
been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 10 percent for service-connected 
residuals of right clavicle fracture is denied.  



REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
bursitis of the left shoulder, which he contends arises from his 
right clavicle disability.  He was afforded a VA examination in 
August 2006.  The examiner conducted a thorough examination of 
all of the affected joint and opined that "a 50/50 probability 
could be granted for [bursitis of the shoulders] in association 
with his old [service-connected] injury with a right clavicular 
fracture."  However, the examiner stated that he did not have 
the claims file available for review, and he had no medical 
records except an MRI scan of the lumbar spine from 2004.  

The RO referred the examination report, along with the claims 
folder, to another VA examiner and asked him to provide an 
opinion as to whether bursitis is caused by the service-connected 
fractured right clavicle.  The examiner reviewed the claims file 
and described the initial injury to the right clavicle.  He noted 
that recent x-rays revealed deformity of the distal clavicle with 
dystrophic calcification of the coracoclavicular ligament, and he 
opined that it is at least at likely as not that right shoulder 
bursitis is caused by the previous fracture.  He stated that it 
is less likely than not that the left shoulder bursitis is 
associated with the right distal clavicle fracture, and he did 
not offer any rationale for this opinion.  

A medical opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence. Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, the Board finds that the VA examinations of 
record are inadequate. 
 
Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, 
a remand is warranted in order for the RO to schedule the Veteran 
for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of his claimed left 
shoulder disability.  The claims file 
must be made available to the examiner 
for review.  The examiner should conduct 
a thorough examination of the Veteran's 
shoulder and diagnose any pathology found.  
For any diagnosed condition, the examiner 
should opine as to whether it is at least 
as likely as not (i.e., 50 percent 
probability) that the disability is 
causally related to service, or was caused 
or chronically worsened by the Veteran's 
service-connected right clavicle 
disability.  

A complete rationale is requested for 
each opinion provided.  If the examiner 
is unable to determine the etiology of the 
claimed condition without resort to 
speculation, he or she should so state and 
explain why the cause of the disability 
cannot be known.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue remaining on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


